DETAILED ACTION
This is the final office action regarding application number 16305651, filed on 11/29/2018, which is a 371 of PCT/ IB2017/000715, filed on 06/06/2017, which claims benefit of CH00718/16, filed on 06/06/2016 in Swiss Confederation.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 01, 2021 has been entered. Claims 1-10 have been canceled. Claims 11-21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on January 15, 2021. 
Claim Interpretation
The claimed “said bottom plate being in contact with the flat bottom portions of said inner body and said outer body without a material-locking connection” in claim 1 is interpreted as a bottom plate in contact with the flat 
The claimed “said control unit cooperative with a heat source” in claim 16 is interpreted as the cooking vessel can transmit a temperature signal by RF, Bluetooth, wireless or any other way to a control device in a heat source external to the vessel.
The claimed “vacuum” is interpreted as a pressure lower than atmospheric pressure at sea level according to the definition recited in Page 4, paragraph 1 of the current application as “raw vacuum in the respective technical field. A vacuum higher than a few millibar is not necessary.” 
Specification
The amendment filed on April 01, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The claimed “material-locking connection” was not disclosed in the original specification. The applicant is requested to use “material-bonding connection
Claim 16 recites “control unit” as part of the cooking vessel which was not part of the original specification. The original specification describes the cooking vessel comprising a temperature sensor and an electronics unit 8 that transmits the temperature signal to a receiver external to the vessel in Page 9 and 10 of the current application.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claim 16 recites “control unit” as part of the cooking vessel which was not part of the original specification. Page 9 and 10 of the current application recites “FIG. 3 shows schematically a cooking vessel according to the invention with integrated electronics and a sensor unit for a temperature-guided control of a cooking system with induction as heat source. …A temperature sensor 10 is directly connected to the inner body to detect the effective temperature of the products to be cooked or the water etc. as exactly as possible. Normally, the sensor will be a commercially available temperature sensor such as Pt-resistors, thermo elements etc. which transmit their measured values to the electronics 8 in the double wall which in turn transmits them wireless to an electronics of the cooking field. The energy needed for the measurement, evaluation and transmission of the signal is provided by a micro coil in the induction cooking field 11. Thanks to the control the cooking, especially during the actual cooking phase extremely energy efficient. There is only so much heat supplied to the cooking vessel as it transfers to the ambience without lowering the temperature of the content of the cooking vessel. This shows clearly the advantage of the control of the cooking process.” Thus the original specification describes the cooking vessel comprising a temperature sensor and an electronics unit 8 that transmits the temperature signal “wireless to an electronics of the cooking field” where cooking field is defined as “the induction cooking field 11”. Fig. 3 describes that induction cooking field 11 is outside the vessel. Hence electronics 8 does not control the heat supplied to the vessel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-21 are rejected as being unpatentable.
Claims 11-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over England et al., US 20090065500 (hereafter England et al.)  and further in view of Groll, US 20110162535 (hereafter Groll).  
Regarding claim 11, England et al. teaches
“A cooking vessel comprising:” ( abstract teaches induction cooking utensil)

    PNG
    media_image1.png
    692
    1040
    media_image1.png
    Greyscale

Annotated Fig. 9 of England et al. teaches a double walled vessel with vacuum between walls
“an outer body having a flat bottom portion and a wall portion;” (Fig. 9 and paragraph [93] teaches outer wall 370 with a flat bottom portion and a wall portion)
“ an inner body having a flat bottom portion and a wall portion,” (Fig. 9 and paragraph [93] teaches inner wall 310 with a flat bottom portion and a wall portion)
“said inner body positioned within said outer body such that a space is provided between the wall portions of said outer and inner bodies and between the flat bottom portions of said outer and inner bodies;” (Fig. 9 and paragraph [93] teaches gap 306 between inner wall 310 and outer wall 370 while “inner wall 310 nested within the outer wall 370” )
“and a bottom plate arranged in the space between the flat bottom portions of said outer and inner bodies,” (Fig. 9 and paragraph [94] teaches bottom plate 312 in gap 306 between inner and outer walls 310 and 370.)
“ said outer body being connected to said inner body in a vacuum-tight manner such that a vacuum exists between said outer body and said inner body,” (Paragraph [15] teaches a gap between the inner and outer walls and a vacuum may be formed within the gap. A continuous joint, 320, joins inner body 310 to outer body 370, thereby defining and fully enclosing gap 306.)
However, England et al. does not explicitly teach how the bottom plate is connected to flat bottom portions. Groll teaches a cookware with vacuum bonded cook surface. Groll teaches
“said bottom plate being in contact with the flat bottom portions of said inner body and said outer body without a material-locking connection.” (Paragraph [26] and Fig. 2 teaches “in the evacuated condition of the vacuum, the sheets 6 and 8 tightly engage the core plate 4 to ensure that no voids are present at the interface so as to increase the thermal conductivity through the cross section of the griddle plate construction.”)

    PNG
    media_image2.png
    282
    585
    media_image2.png
    Greyscale

Fig. 2 of Groll teaches bottom plate 4 in contact with inner and outer bodies 6 and 8, respectively, through vacuum bonding
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bottom portion of the cooking vessel as taught by England et al. to use vacuum bonding to connect bottom plate with inner and outer bodies as taught by Groll. One of ordinary skill in the art would have been motivated to do so to increase thermal conductivity of the cooking surface as taught by Groll in paragraph [8].  Since the technique to improve thermal conductivity with vacuum sealed plate between flat parts of a cooking vessel was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.
 Regarding claim 12, England et al. teaches
“The cooking vessel of claim 11, wherein said bottom plate is multi-layered.” (Paragraph [94] and Fig. 9 teaches bottom plate 312 is defined by “the spreader layer 317 ….and by the target layer 318 within the bottom portion 303” )
Regarding claim 13, England et al. teaches
“The cooking vessel of claim 11, wherein a distance is defined between said bottom plate and the flat bottom portion of said outer body.” (Fig. 9 teaches gap 306 between bottom plate 312 and flat bottom portion of outer body 370.)
Regarding claim 14,
“The cooking vessel of claim 11, wherein the flat bottom portion of said outer body has a recess, the cooking vessel further comprising: an additional bottom plate inserted into the recess in vacuum-tight relationship.” (The claimed element “inserted into the recess in vacuum-tight relationship” is a product by process claim. The product itself does not depend on the process of making it for patentability. MPEP 2112.01 and 2113. Under broadest reasonable interpretation the claimed element is interpreted as the joint between the additional bottom plate and the recess is vacuum tight. Fig. 4A, paragraph [70-71] teaches a cooking utensil where the outer wall 42 includes a recess 44 formed of an electrically insulated material. The joint 47 between the insulating window 44 and sidewall 43 is preferable airtight to preserve the vacuum. )

    PNG
    media_image3.png
    475
    622
    media_image3.png
    Greyscale

Fig. 4A of England et al. teaches electrically insulating plate 44 joined by an air-tight vacuum joint 47 to the outer body 42 of the cooking vessel
Regarding claim 15, England et al. teaches
“The cooking vessel of claim 14, wherein said additional bottom plate is formed of an electrically-resistive material.” (Fig. 4A, paragraph [70-71] teaches a cooking utensil where the outer wall 42 includes a recess 44 formed of an electrically insulated material.)
Regarding claim 17, England et al. teaches
“The cooking vessel of claim 11, wherein at least one of said outer and inner bodies is multi-layered.” (Fig. 9 teaches inner body 310 consisting of layers 316 and 317.)
Regarding claim 18, England et al. teaches
“The cooking vessel of claim 17, wherein an inner layer of said outer body is of a heat-conductive material.” (Fig. 1A and paragraph [61] teaches a reflective layer 17 of the outer body 14, the layer 17 is on the vacuum side hence inner side of the outer body and  “the reflective layer 17 may be formed of a conductive material such as a metal (e.g., pure or alloy forms of gold, silver, aluminum, palladium, nickel, etc.)”.)

    PNG
    media_image4.png
    491
    600
    media_image4.png
    Greyscale

Fig. 1A of England et al. teaches conducting layer 17 on outer body 14
Regarding claim 19, England et al. teaches
“The cooking vessel of claim 17, wherein an outer layer of said inner body is of a heat-conductive material.” (Fig. 9, Paragraphs [94] teaches a heat spreader layer (317) made of aluminum on the outer surface of inner body 310 which is at the side of vacuum 306)
Regarding claim 20, England et al. teaches
“The cooking vessel of claim 11, wherein said outer and inner bodies and said bottom plate are assembled in a vacuum chamber.” (This is a product by process claim and hence patentability of the product, vessel, does not depend on its method of production, “assembled in a vacuum chamber”. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113-I. Paragraph [65] and Fig. 1A-1B teaches “the gap 15 between the inner and outer walls may be evacuated during the joining process, or the joining process may take place in a vacuum chamber.” Paragraph [84] and Fig. 7 teaches “The gap 106 may be filled with a gas in any of a variety of ways including, and not limited to, assembling the cooking utensil 100 in a chamber filled with the gas at a desired pressure”.)

    PNG
    media_image5.png
    565
    496
    media_image5.png
    Greyscale

Fig. 7 of England et al. teaches gap 106 can be assembled in a cooking chamber of filled with gas subsequent to joining through passage 108
Regarding claim 21, England et al. teaches
“The cooking vessel of claim 11, wherein the vacuum is generated after said inner body is assembly into said outer body.” (Paragraph [84] and Fig. 7 teaches “filling the gap 106 with the gas at a desired pressure subsequent to joining the 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over England et al.,  and further in view of Groll, as applied to claim 11 above, and further in view of Jacob et al., US 20150153049 (hereafter Jacob et al.).
England et al. does not teach temperature sensor and transmitting device in the wall of the vessel.
Jacob et al. teaches a double walled cooking vessel 10 with temperature sensor and transmitting device. The measured temperatures of the cooking vessels are available to a cooktop power control system. The system has a controller that can automatically alter the power delivered from the burners.
Jacob et al. teaches
“The cooking vessel of claim 11, further comprising: a temperature sensor; a transmitter; and a control unit,” (Fig. 1 and Paragraph [27] teaches temperature sensor 31 located on the side of inner wall 22. A non-contact sensor could be located inside of outer wall 26. Fig. 1 and Paragraph [28] teaches that cooking 
“wherein said temperature sensor and said transmitter are arranged on the wall portion of one of said outer and inner bodies,” ( Fig. 1 and Paragraph [27] teaches temperature sensor 31 located on the side of inner wall 22. A non-contact sensor could be located inside of outer wall 26. Fig. 1 and Paragraph [28] teaches that cooking vessel 20 has wireless transmitting device 32 on the vacuum side of the outer body. Device 32 may be an RF enabled microcontroller that communicates via RF.)
“said control unit cooperative with a heat source,”  (Paragraph [26] and Fig. 1 teaches “Coil drive system 54 provides power to coil 52 under control of induction cooking system control (e.g., controller) 56.”)
“said control unit receiving a temperature signal from said temperature sensor as transmitted by said transmitter.” (Paragraph [28-29] teaches transmitter 32 collects sensed temperature data from sensor 31 and sends temperature data to RF transceiver 66 and RF transceiver transfers data to system control 56.)


    PNG
    media_image6.png
    559
    604
    media_image6.png
    Greyscale

 Fig. 1 of Jacob et al. teaches temperature sensor 31 and a transmitter 32 to transfer temperature data 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to improve the cooking vessel of  modified England et al. to include the temperature sensor and transmitting device on the walls of the cooking vessel as taught by Jacob et al. One of ordinary skill in the art would have been motivated to do so in order to measure temperature of the cookware and transmit the data to a cooktop power control system. The . 
Response to Arguments
Applicant’s arguments filed on April 01, 2021 with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection based on the amendment of claims. The previous rejections filed on January 15, 2021 are withdrawn due to the cancellation of claim 1-10 and submission of new claims 11-21. However, upon further consideration, a new ground(s) of rejection is made in view of England et al., Groll, and Jacob et al. as discussed above.
 The applicant submitted new claim 11 to recite that "said bottom plate being in contact with the flat bottom portions of said inner body and said outer body without material-locking connection" and argued that this makes the cooking vessel distinguishable over England et al. However as discussed above England et al. in view of Groll makes this claim obvious. Groll teaches in Paragraph [26] and Fig. 2 “in the evacuated condition of the vacuum, the sheets 6 and 8 tightly engage the core plate 4 to ensure that no voids are present at the interface 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bottom portion of the cooking vessel as taught by England et al. to use vacuum bonding to connect bottom plate with inner and outer bodies as taught by Groll. One of ordinary skill in the art would have been motivated to do so to increase thermal conductivity of the cooking surface as taught by Groll in paragraph [8].  Since the technique to improve thermal conductivity with vacuum sealed plate between flat parts of a cooking vessel was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. US 9242286(hereafter ‘286) in view of England et al. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claim 1 and 2 of ‘286.
However, ‘286 does not mention having a space between wall portions of inner and outer metal sheet.  England et al. teaches in Fig. 9 and paragraph [93] gap 306 between inner wall 310 and outer wall 370 as “inner wall 310 nested within the outer wall 370”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cooking vessel of ‘286 to include vacuum between two walls as taught by England et al. One of ordinary skill in the art would have been motivated to do so because the vacuum . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015047336, Selwyn 
US 20130068775, Maravic et al.
US 20120223086, Mathieu
US 6305272, Lin
DE 2453169, Ito et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761